    Case 1:21-cr-00073-RJS Document 6-1 Filed 06/14/21 PageID.11 Page 1 of 2




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
NATHAN D. LYON, Special Assistant United States Attorney (#10171)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                         IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, NORTHERN DIVISION



 UNITED STATES OF AMERICA,                             1:21-CR-00073-RJS
                                                   :
                       Plaintiff,                    WRIT OF HABEAS CORPUS AD
                                                   : PROSEQUENDUM
        vs.
                                                   :
 JUSTIN MICHAEL VANDERWOUDE,
                                                   :
                       Defendant.




      TO: THE UNITED STATES MARSHAL FOR THE DISTRICT OF UTAH, OR TO
 ANY OTHER UNITED STATES MARSHAL, AND TO ANY AUTHORIZED OFFICER IN
 WHOSE CUSTODY THE DEFENDANT MAY BE HELD:

 G R E E T I N G S:

        We command you that you bring the body of JUSTIN MICHAEL VANDERWOUDE,

 now confined in the Davis County Jail, to appear remotely via Zoom before the Honorable

 Magistrate Judge Daphne A. Oberg, presiding at the United States District Court, Salt Lake City,

 Utah, on the 17th day of June, 2021 at 2:00 p.m., of said day, and from day to day thereafter, for

 purposes of an Initial Appearance upon charges pending against the defendant in the United

 States District Court, and in the above-entitled and pending case; and for final disposition at a

 later date; and hold the said defendant at all times in your custody as an agent of the United
  Case 1:21-cr-00073-RJS Document 6-1 Filed 06/14/21 PageID.12 Page 2 of 2




States of America; that immediately after the conclusion of the proceedings and final disposition

of the above-entitled case in the United States District Court, you return the defendant to the

institution where the defendant was confined, under safe and secure conduct, and have you then

and there make a return upon this Writ.

       DATED this ___ day of June 2021.

                       IT IS SO ORDERED.



                                              _________________________________
                                              DAPHNE A. OBERG
                                              United States Magistrate Court Judge
